Motion Granted; Continuing Abatement Order filed February 9, 2017.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00546-CV
                                   ____________

                         SHANNON CURTIS, Appellant

                                         V.

                            CHAD BAKER, Appellee


                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-47231

                    CONTINUING ABATEMENT ORDER

      On November 3, 2016, this court entered an order abating this appeal in order
to allow appellant to secure a free copy of the record below as well as to resolve any
finality issues in the trial court that may render this appeal premature. The order
stated the appeal would be reinstated on January 3, 2017.

      On November 29, 2016, this court entered an order continuing the abatement
for a period of 45 days because the trial court’s first available hearing date was
January 13, 2017.
         On January 13, 2017, the trial court held a hearing and vacated its order
granting judgment in favor of appellee. Subsequently, appellee filed a motion to set
aside the trial court’s order.

         On February 3, 2017, appellant filed a second motion to extend the abatement
period by 60 days because appellee’s motion is scheduled to be heard by the trial
court on March 3, 2017. The motion is granted. Accordingly, we issue the following
order.

         The appeal is abated, treated as a closed case, and removed from this court’s
active docket until April 18, 2017. The appeal will be reinstated on this court’s active
docket at that time. The court will also consider an appropriate motion to reinstate
the appeal filed by either party, or the court may reinstate the appeal on its own
motion.



                                         PER CURIAM